Exhibit 99.2 KOBEX MINERALS INC. Suite 1700 - 700 West Pender Street Vancouver, B.C. V6C 1G8 INFORMATION CIRCULAR (as at May 16, 2012 except as otherwise indicated) SOLICITATION OF PROXIES This information circular (the “Circular”) is provided in connection with the solicitation of proxies by the management of Kobex Minerals Inc. (the “Company”). The form of proxy which accompanies this Circular (the “Proxy”) is for use at the annual general meeting of the shareholders of the Company to be held on Wednesday June 20, 2012 (the “Meeting”), at the time and place set out in the accompanying notice of meeting (the “Notice of Meeting”). The Company will bear the cost of this solicitation. The solicitation will be made by mail, but may also be made by telephone. APPOINTMENT AND REVOCATION OF PROXY The persons named in the Proxy are directors and/or officers of the Company. A registered shareholder who wishes to appoint some other person to serve as their representative at the Meeting may do so by striking out the printed names and inserting the desired person’s name in the blank space provided. The completed Proxy should be delivered to Computershare Investor Services Inc. (“Computershare”) by 10:00 a.m. (local time in Vancouver, British Columbia) on June 18, 2012, or before 48 hours (excluding Saturdays, Sundays and holidays) before any adjournment of the Meeting at which the Proxy is to be used. The Proxy may be revoked by: (a) signing a proxy with a later date and delivering it at the time and place noted above; (b) signing and dating a written notice of revocation and delivering it to the registered office of the Company, or by transmitting a revocation by telephonic or electronic means, to the registered office of the Company, at any time up to and including the last business day preceding the day of the Meeting, or any adjournment of it, at which the Proxy is to be used, or delivering a written notice of revocation and delivering it to the Chairman of the Meeting on the day of the Meeting or adjournment of it; or (c) attending the Meeting or any adjournment of the Meeting and registering with the scrutineer as a shareholder present in person. Provisions Relating to Voting of Proxies The shares represented by proxy in the enclosed form will be voted or withheld from voting by the designated holder in accordance with the direction of the registered shareholder appointing the designated holder. If there is no direction by the registered shareholder, those shares will be voted for all proposals set out in the Proxy and for the election of directors and the appointment of the auditors as set out in this Circular. The Proxy gives the person named in it the discretion to vote as such person sees fit on any amendments or variations to matters identified in the Notice of Meeting, or any other matters which may properly come before the Meeting. At the time of printing of this Circular, the Management of the Company knows of no other matters which may come before the Meeting other than those referred to in the Notice of Meeting. Advice to Beneficial Holders of Common Shares The information set forth in this section is of significant importance to many shareholders, as a substantial number of shareholders do not hold common shares in their own name. Shareholders who hold their common shares through their brokers, intermediaries, trustees or other persons, or who otherwise do not hold their common shares in their own name (referred to herein as “Beneficial Shareholders”) should note that only proxies deposited by shareholders who appear on the records maintained by the Company’s registrar and transfer agent as registered holders of common shares will be recognized and acted upon at the Meeting. If common shares are listed in an account statement provided to a Beneficial Shareholder by a broker, those common shares will, in all likelihood, not be registered in the shareholder’s name. Such common shares will more likely be registered under the name of the shareholder’s broker or an agent of that broker. In Canada, the vast majority of such shares are registered under the name of CDS & Co. (the registration name for The Canadian Depositary for Securities, which acts as nominee for many Canadian brokerage firms). In the United States, the vast majority of such common shares are registered under the name Cede & Co., the registration name for The Depository Trust Company, which acts as nominee for many United States brokerage firms. Common shares held by brokers (or their agents or nominees) on behalf of a broker’s client can only be voted or withheld at the direction of the Beneficial Shareholder. Without specific instructions, brokers and their agents and nominees are prohibited from voting shares for the broker’s clients. Therefore, each Beneficial Shareholder should ensure that voting instructions are communicated to the appropriate person well in advance of the Meeting. Existing regulatory policy requires brokers and other intermediaries to seek voting instructions from Beneficial Shareholders in advance of shareholders’ meetings. The various brokers and other intermediaries have their own mailing procedures and provide their own return instructions to clients, which should be carefully followed by Beneficial Shareholders in order to ensure that common shares are voted at the Meeting. The form of instrument of proxy supplied to a Beneficial Shareholder by its broker (or the agent of the broker) is substantially similar to the instrument of proxy provided directly to registered shareholders by the Company. However, its purpose is limited to instructing the registered shareholder (i.e., the broker or agent of the broker) how to vote on behalf of the Beneficial Shareholder. The vast majority of brokers now delegate responsibility for obtaining instructions from clients to Broadridge Financial Solutions Inc. (“Broadridge”) in Canada. Broadridge typically prepares a machine- readable voting instruction form, mails those forms to Beneficial Shareholders and asks Beneficial Shareholders to return the forms to Broadridge, or otherwise communicate voting instructions to Broadridge (by way of the internet or telephone, for example). Broadridge then tabulates the results of all instructions received and provides appropriate instructions respecting the voting of shares to be represented at the Meeting. A Beneficial Shareholder who receives a Broadridge voting instruction form cannot use that form to vote common shares directly at the Meeting. The voting instruction forms must be returned to Broadridge (or instructions respecting the voting of common shares must otherwise be communicated to Broadridge) well in advance of the Meeting in order to have the common shares voted. If you have any questions respecting the voting of common shares held through a broker or other intermediary, please contact that broker or other intermediary for assistance. Although a Beneficial Shareholder may not be recognized directly at the Meeting for the purposes of voting common shares registered in the name of his broker, a Beneficial Shareholder may attend the Meeting as proxyholder for the registered shareholder and vote the common shares in that capacity. Beneficial Shareholders who wish to attend the Meeting and indirectly vote their common shares as - 2 - proxyholder for the registered shareholder, should enter their own names in the blank space on the form of proxy provided to them and return the same to their broker (or the broker’s agent) in accordance with the instructions provided by such broker. All references to shareholders in this Circular and the accompanying instrument of proxy and Notice are to registered shareholders of the Company as set forth on the list of registered shareholders of the Company as maintained by the registrar and transfer agent of the Company, Computershare Investor Services Inc., unless specifically stated otherwise. Financial Statements The audited financial statements of the Company for the year ended December 31, 2011, together with the auditor’s report on those statements and Management Discussion and Analysis, will be presented to the shareholders at the Meeting. VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES As at the date of the accompanying Notice of Meeting, the Company’s authorized capital consists of unlimited common shares without par value, of which 46,082,413 common shares are issued and outstanding, and 100,000,000 Preferred shares without par value, of which 18,283,053 have been designated as Preferred Series 1 and none are issued and outstanding. All common shares in the capital of the Company carry the right to one vote. Shareholders registered as at the close of business on Tuesday May 22, 2012, are entitled to attend and vote at the Meeting. Shareholders who wish to be represented by proxy at the Meeting must, to entitle the person appointed by the Proxy to attend and vote, deliver their Proxies at the place and within the time set forth in the notes to the Proxy. To the knowledge of the directors and executive officers of the Company, as of the date of this Circular, the following persons beneficially own, directly or indirectly, or exercise control or direction over, directly or indirectly, 10% or more of the issued and outstanding common shares of the Company: Shareholder Number of Shares Percentage of Issued Capital Sprott Asset Management USA Inc. and Global Resource Investments Ltd. % ELECTION OF DIRECTORS The directors of the Company are elected annually and hold office until the next annual general meeting of the shareholders or until their successors are elected or appointed. The management of the Company proposes to nominate the persons listed below for election as directors of the Company to serve until their successors are elected or appointed. In the absence of instructions to the contrary, Proxies given pursuant to the solicitation by the management of the Company will be voted for the nominees listed in this Circular. Management does not contemplate that any of the nominees will be unable to serve as a director. The number of directors on the board of directors of the Company is currently set at five. - 3 - The following table sets out the names of five nominees for election as directors, the offices they hold within the Company, their occupations, the length of time they have served as directors of the Company, and the number of shares of the Company and its subsidiaries which each beneficially owns, directly or indirectly, or over which control or direction is exercised, as of the date of this Circular. . Name, province or state and country of residence and positions, current and former, if any, held in the Company Principal occupation for last five years Served as director since Number of common shares beneficially owned, directly or indirectly, or controlled or directed at present(1) ALFRED L. HILLS(3) British Columbia, Canada Chief Executive Officer, President and Director Former Director and Chief Executive Officer of International Barytex Resources Ltd., Mining Engineer. September 30, 2009 ROMAN SHKLANKA British Columbia, Canada Chairman and Director Director and Chairman of Pacific Imperial Mines Inc. Director of Delta Minerals Corporation. Former Director and Chairman of Kobex Resources Ltd., and International Barytex Resources Ltd September 30, 2009 MICHAEL ATKINSON(2)(3) British Columbia, Canada Director President of Maverick Projects Inc. since July 2008. Vice President of Quest Capital Corp. from June 2002 to June 2008. December 9, 2008 Nil JAMES C. O’ROURKE(2) British Columbia, Canada Director Director and Chief Executive Officer of Copper Mountain Mining Corporation, a mining company. Corporate Director and Self-employed Mining Consultant. Former Director of Kobex Resources Ltd. September 30, 2009 ALEXANDER DAVIDSON(2)(3) Ontario, Canada Director (Retired) Executive Vice-President Exploration and Corporate Development of Barrick Gold Corporation. September 30, 2009 Nil Notes: The information as to common shares beneficially owned or controlled has been provided by the directors themselves. The information is presented post Share Consolidation. Member of the Audit Committee. Member of the Compensation Committee. Of these shares, 1,819,126 are held indirectly in the name of Shklanka Holdings Ltd., a private company controlled by Roman Shklanka - 4 - The Company does not have an executive committee of its board of directors. Michael Atkinson has been appointed to the board of directors to represent the interests of Sprott Asset Management USA Inc. and Global Resource Investments Ltd. Other than Michael Atkinson, no proposed director is being elected under any arrangement or understanding between the proposed director and any other person or company except the directors and executive officers of the Company acting solely in such capacity. Corporate Cease Trade Orders or Bankruptcies Mr. Shklanka is a director and chairman of Pacific Imperial Mines Inc. which company was the subject of cease trade orders issued by the British Columbia Securities Commission on November 8, 2008, and the Alberta Securities Commission on February 9, 2009 for failure to file financial statements and related documents as required. The financial statements have since been filed and the company has applied for a revocation order. The management cease trade orders issued by the British Columbia Securities Commission and the Alberta Securities Commission were revoked on June 25, 2010 and September 8, 2010respectively. Mr. Shklanka is also a director of Texon Technologies Ltd., a private company, which received a Petition for a Receiving Order under the Bankruptcy and Insolvency Act (Canada) on August 27, 2004. The issues surrounding the Receiving Order were resolved in the first half of 2005 pursuant to a Plan of Arrangement. Except as identified above, no director or proposed director of the Company is, or within the ten years prior to the date of this Circular has been, a director or executive officer of any company, including the Company, that while that person was acting in that capacity: (a) was the subject of a cease trade order or similar order or an order that denied the company access to any exemption under securities legislation for a period of more than 30consecutive days; or (b) was subject to an event that resulted, after the director ceased to be a director or executive officer of the company being the subject of a cease trade order or similar order or an order that denied the relevant company access to any exemption under securities legislation, for a period of more than 30 consecutive days; or (c) within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets. Individual Bankruptcies No director of the Company has, within the ten years prior to the date of this Circular, become bankrupt or made a proposal under any legislation relating to bankruptcy or insolvency, or been subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of that individual. - 5 - Penalties or Sanctions Except as disclosed above, none of the proposed directors have been subject to any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority, has entered into a settlement agreement with a securities regulatory authority or has been subject to any other penalties or sanctions imposed by a court or regulatory body that would be likely to be considered important to a reasonable security holder making a decision about whether to vote for the proposed director EXECUTIVE COMPENSATION Named Executive Officers During the financial year ended December 31, 2011, the Company had four Named Executive Officers of the Company, being: Alfred Hills, Chief Executive Officer (“CEO”) and President, Roman Shklanka Chairman, Geoffrey Bach, Chief Financial Officer (“CFO”) and Samuel Yik, former Chief Financial Officer. Samuel Yik resigned as Chief Financial Officer and Geoffrey Bach was appointed Chief Financial Officer on November 8, 2011. “Named Executive Officer” means: (a) each Chief Executive Officer, (b) each Chief Financial Officer, (c) each of the three most highly compensated executive officers of the company, including any of its subsidiaries, or the three most highly compensated individuals acting in a similar capacity, other than the Chief Executive Officer and Chief Financial Officer, at the end of the most recently completed financial year whose total compensation was, individually, more than $150,000; and (d) each individual who would be a Named Executive Officer under paragraph (c) but for the fact that the individual was neither an executive officer of the company or its subsidaries, nor acting in a similar capacity, at the end of that financial year. COMPENSATION DISCUSSION & ANALYSIS Compensation Discussion & Analysis The compensation of the Company’s Named Executive Officers is determined by the Company’s Compensation Committee, a committee of the Company’s Board of Directors. The Company’s compensation program is designed to provide competitive levels of compensation, a significant portion of which is dependent upon individual and corporate performance and contribution to increasing shareholder value. The Company recognizes the need to provide a total compensation package that will attract and retain qualified and experienced executives as well as align the compensation level of each executive to that executive’s level of responsibility. In general, a Named Executive Officer’s compensation is comprised of salary and stock option grants. The objectives and reasons for this system of compensation are generally to allow the Company to remain competitive compared to its peers in attracting experienced personnel. The salaries and/or consulting fees are set on a basis of a review and comparison of compensation paid to executives at similar companies. - 6 - Stock option grants are designed to reward the Named Executive Officers for success on a similar basis as the shareholders of the Company, but these rewards are highly dependent upon the volatile stock market, much of which is beyond the control of the Named Executive Officers (“NEO”). Share Performance Graph The following graph compares the total cumulative shareholder return for Cdn$100 invested in common shares of the Company for the five year period ending December 31, 2011 with the cumulative total return of the Standard and Poor’s TSX Venture Composite Stock Index (“S&P/TSXV Composite”) over the same period. Composite of Five-Year Cumulative Total Shareholder Return on the Common Shares of the Company and the S&P/TSXV Composite Index On September 30, 2009, the common shares of the Company were consolidated on the basis of 2.4 old common shares for one new common share. The cumulative shareholder return on the common shares of the Company is adjusted to reflect the consolidation. The performance graph illustrates that the Company has underperformed the S&P/TSXV Composite Index (the “Index”) over the five most recently completed fiscal periods of the Company as at December 31each year. Unlike the Toronto Stock Exchange, the TSX Venture Exchange does not have a separate Metals and Mining Index. The Index thus may not be indicative of the performance of its industry peers on the Index. - 7 - NEO total compensation reported from 2006 to 2008 is not necessarily reflective of Company performance in those periods or easily comparable to compensation in subsequent years as during that period, the Company did not employ any full-time executives since the business was still in its start-up phase. NEO total compensation reported for the year ended 2009 increased significantly due largely to a $1.2 million termination payment paid to the previous President and Executive Officer of the Company as a result of the business combination (the “Business Combination”) amongst the Company (formerly known as IMA Exploration Inc.), International Barytex Resources Ltd. (“Barytex”), and Kobex Resources Ltd. (“Kobex Resources”). Factoring out the termination payment paid in 2009, NEO total compensation for 2010 remained at a comparable level to 2009. NEO compensation remained at similar levels for 2011. Option-Based Awards Stock option grants are made on the basis of the number of stock options currently held, position, overall individual performance, anticipated contribution to the Company’s future success and the individual’s ability to influence corporate and business performance. The purpose of granting such stock options is to assist the Company in compensating, attracting, retaining and motivating the officers, directors, employees and consultants of the Company and to closely align the personal interest of such persons to the interest of the shareholders. The recipients of incentive stock options and the terms of the stock options granted are determined from time to time by the Compensation Committee, who is responsible for administering the Company’s stock option plan. The exercise price of the stock options granted is generally determined by the market price at the time of grant. For further information on the Company’s stock option plan, see “Confirmation of Stock Option Plan” below. Compensation Governance and Risk Management The Compensation Committee has responsibility for oversight of the Company’s overall human resources policies and procedures as well as review of executive and key employee compensation and compensation of the Company’s independent directors. The Compensation Committee is also responsible for the administration of the Stock Option Plan. The Compensation Committee members are Michael Atkinson, Alex Davidson, and Alfred Hills. Mr. Hills is a member of management and is therefore not considered to be independent within the meaning of NI 52-110. The Compensation Committee meets at least twice a year and otherwise as required. In order to ensure an objective process for determining compensation, Mr. Hills is not involved in the recommendations to the Board with respect to the compensation of the President and Chief Executive Officer. The Compensation Committee also has the authority to retain independent advisors as it may deem necessary or appropriate to allow it to discharge its responsibilities. All members of the Committee have direct experience which is relevant to their responsibilities as Compensation Committee members. All members are or have held senior executive roles within public companies, and therefore have a good understanding of compensation programmes. They also have good financial understanding which allows them to assess the costs versus benefits of compensation plans. The members combined experience in the resource sector provides them with the understanding of the Company’s success factors and risks, which is very important when determining metrics for measuring success. - 8 - Neither the Board nor the Compensation Committee has proceeded to a formal evaluation of the implications of the risks associated with the Corporation’s compensation policies and practices. Risk management is a consideration of the Board when implementing its compensation programme, and the Board and the Compensation Committee does not believe that the Company’s compensation programme results in unnecessary or inappropriate risk taking including risks that are likely to have a material adverse effect on the Corporation. The Corporation’s officers and directors are not permitted to purchase financial instruments, including for greater certainty, prepaid variable forward contracts, equity swaps, collars or units of exchange funds that are designed to hedge or offset a decrease in market value of equity securities granted as compensation or held, directly or indirectly, by the officer or director. SUMMARY COMPENSATION TABLE Summary Compensation Table Set out below is a summary of compensation paid during the Company’s most recently completed financial year to the Company’s Named Executive Officers: Summary Compensation Table Non-equity incentive plan compensation Name and principal position Year Salary Share- based awards Option- based awards Annual incentive plans Long­ term incentive plans Pension value All other compensation Total compensation Alfred Hills Nil Nil Nil Nil Nil CEO & Nil Nil Nil Nil Nil President Nil Nil Nil Nil Nil Roman Nil Nil Nil Nil Nil Shklanka Nil Nil Nil Nil Nil Chairman Nil Nil Nil Nil Nil Geoffrey Bach(2) CFO Nil Nil Nil Nil Nil Samuel Nil Nil Nil Nil Nil Yik(2), Nil Nil Nil Nil Nil Former CFO Nil Nil Nil Nil Nil - 9 - Notes: The valuation of the fair value of the options at the time of the grant is based on the Black-Scholes model and includes the following assumptions; weighted average risk free rate, weighted average expected life, expected volatility and dividend yield. For options that vest, only the vested options are valued. Mr. Bach replaced Samuel Yik as Chief Financial Officer on November 8, 2011. Narrative Discussion Effective October 1, 2009, the Company entered into an employment agreement with Mr. Roman Shklanka to provide services as the Company’s chairman. Under this agreement, Mr. Shklanka receives an annual salary of $150,000, and is also eligible for the Company’s benefit plan and stock option plan. During the year ended December 31, 2011, Mr. Shklanka was paid $150,000. Pursuant to the terms of this employment agreement, in the event the agreement is terminated by the Company within one year of change of control, or if Mr. Shklanka resigns within one year of change of control, Mr. Shklanka’s entitlement to severance pay will be an amount equal to two years’ base salary plus the cost of two years’ benefits other than incentive stock options, but including bonus (averaged up to three years as applicable). Effective November 9, 2009, the Company entered into an employment agreement with Mr. Alfred Hills to provide services in the capacity of the Company’s Chief Executive Officer. Under this agreement, Mr. Hills receives an annual salary of $225,000, and is also eligible for the Company’s benefit plan and stock option plan. During the year ended December 31, 2011, Mr. Hills was paid $225,000 under this agreement. Pursuant to the terms of this agreement, in the event the agreement is terminated by the Company within one year of change of control, or if Mr. Hills resigns within one year of change of control, Mr. Hills’ entitlement to severance pay will be an amount equal to two years’ base salary plus the cost of two years’ benefits other than incentive stock options, but including bonus (averaged up to three years as applicable). There are no provisions in the consulting engagement agreement dated October 28, 2011 with Mr. Geoffrey Bach (CFO of the Company) with respect to entitlements to severance pay in the event the agreement is terminated by the Company. INCENTIVE PLAN AWARDS Outstanding Share-Based Awards and Option-Based Awards The following table sets forth the outstanding share-based awards and option-based awards held by the Named Executive Officers of the Company at the end of the most recently completed financial year: - 10 - Option-based Awards Share-based Awards Market or Number of payout value securities Value of Number of of share-based underlying unexercised in- shares or units awards that unexercised Option the-money of shares that have not options exercise price Option options(1) have not vested vested Name (#) expiration date (#) Alfred Hills, Nov 8, 2016 - N/A N/A CEO & Nov 1, 2015 President Oct 26, 2014 - Feb 25, 2014 - Feb 5, 2013 - Mar 16,2012 - Roman Nov 8, 2016 - N/A N/A Shklanka, Nov 1, 2015 - Chairman Oct 26, 2014 - Feb 26, 2014 Feb 25, 2014 - Feb 5, 2013 - Dec 12, 2012 - Mar 16, 2012 - Mar 16, 2012 - Geoffrey Nov 8, 2016 - N/A N/A Bach, CFO Samuel Yik, Feb 6, 2012 - N/A N/A Former CFO Feb 6, 2012 - Feb 6, 2012 Feb 6, 2012 - Feb 6, 2012 - Feb 6, 2012 - Feb 6, 2012 - Note: The market value of the Company’s common shares on December 29, 2011, the last day the shares traded prior to the December 31, 2011 year end was $$0.61. No value has been given to unexercised options that were out-of-the money on December 31, 2011. Mr. Yik resigned from the Company on November 8, 2011. In accordance with the terms of the Company’s stock option plan, his options expiry date changed to February 6, 2012. Incentive Plan Awards – Value Vested or Earned During the Year The following table sets forth details of the value on the vesting dates of options vested during the most recently completed financial year for all incentive plan awards for each Named Executive Officer. - 11 - Value Vested or Earned for Incentive Plan Awards During the Most Recently Completed Financial Year Name Option-based awards - Value vested during the year Share-based awards - Value vested during the year Non-equity incentive plan compensation - Value earned during the year Alfred Hills, CEO & President Nil Nil Nil Roman Shklanka, Chairman Nil Nil Nil Geoffrey Bach, CFO Nil Nil Nil Samuel Yik, Former CFO Nil Nil Nil PENSION BENEFITS The Company does not have a pension plan that provides for payments or benefits to the NEOs at, following, or in connection with retirement. TERMINATION AND CHANGE OF CONTROL BENEFITS Pursuant to the terms of the employment agreement with Mr. Roman Shklanka, in the event the agreement is terminated by the Company within one year of change of control, or if Mr. Shklanka resigns within one year of change of control, Mr. Shklanka’s entitlement to severance pay will be an amount equal to two years’ base salary plus the cost of two years’ benefits other than incentive stock options, but including bonus (averaged up to three years as applicable). Also pursuant to the terms of the employment agreement with Mr. Shklanka, in the event Mr. Shklanka’s employment is terminated by the Company without just cause, Mr. Shklanka’s entitlement to severance pay will be an amount equal to one year’s base salary plus the cost of one year’s benefits other than incentive stock options, but including bonus (averaged up to three years as applicable). Pursuant to the terms of the employment agreement with Mr. Alfred Hills, in the event the agreement is terminated by the Company within one year of change of control, or if Mr. Hills resigns within one year of change of control, Mr. Hills’ entitlement to severance pay will be an amount equal to two years’ base salary plus the cost of two years’ benefits other than incentive stock options, but including bonus (averaged up to three years as applicable). Also pursuant to the terms of the employment agreement with Mr. Hills, in the event Mr. Hills’ employment is terminated by the Company without just cause, Mr. Hills’ entitlement to severance pay will be an amount equal to one year’s base salary plus the cost of one year’s benefits other than incentive stock options, but including bonus (averaged up to three years as applicable). There is no provision in the consulting engagement agreement with Mr. Bach with respect to entitlements to severance pay in the event the agreement is terminated by the Company. - 12 - The table below sets out the amounts payable to the Named Executive Officers assuming the Named Executive Officer resigned or was terminated on December 31, 2011 following a change of control. Name Base Salary ($) Bonus Option-Based Awards All Other Compensation ($) Total Alfred Hills, CEO & President Nil Nil Roman Shklanka, Chairman Nil Nil Geoffrey Bach Nil Nil Nil Nil- Nil The table below sets out the estimated payments due to each of the Named Executive Officers assuming termination without just cause on December 31, 2011. Name Base Salary ($) Bonus Option-Based Awards All Other Compensation ($) Total Alfred Hills, CEO & President Nil Nil Roman Shklanka, Chairman Nil Nil Geoffrey Bach Nil Nil Nil Nil Nil DIRECTOR COMPENSATION The following table sets forth the details of compensation provided to the directors, other than the Named Executive Officer during the Company’s most recently completed financial year: Director Compensation Table Name Fees Earned Share- based Awards Option- based Awards Non-Equity Incentive Plan Compensation Pension Value All Other Compensation Total Stuart (Tookie) Angus(2) Nil Nil Nil Nil Nil Michael Atkinson Nil Nil Nil Nil Alexander Davidson Nil Nil Nil Nil James O’Rourke Nil Nil Nil Nil Notes: The valuation of the fair value of the options at the time of vesting of the grant during the most recently completed financial year is based on the Black-Scholes model and includes the following assumptions; weighted average risk free rate, weighted average expected life, expected volatility and dividend yield. For options that vest, only the vested options are valued. Stuart (Tookie) Angus did not stand for re-election as a director of the Company at the last Annual General Meeting held on June 20, 2011. - 13 - INCENTIVE PLAN AWARDS Outstanding Share-Based Awards and Option-Based Awards The following table sets forth the outstanding share-based awards and option-based awards held by the directors of the Company who are not also NEOs at the end of the most recently completed financial year: Outstanding Share-Based Awards and Option-Based Awards Option-based Awards Share-based Awards Number of Market or Number of shares or payout value securities Value of units of of share- underlying Option unexercised in- shares that based awards unexercised exercise Option the-money have not that have not options price expiration options vested vested Name (#) date (#) Michael Atkinson Oct 26, 2014 - N/A N/A Nov 1, 2015 - Nov 8, 2016 - Alexander Davidson Oct 26, 2014 - N/A N/A Nov 1, 2015 - Nov 8, 2016 - James O’Rourke Mar 16, 2012 - N/A N/A Dec 12, 2012 - Feb 26, 2014 Oct 26, 2014 Nov 1, 2015 Nov 8, 2016 Note: The market value of the Company’s common shares on December 29, 2011, the last day the shares traded prior to the December 31, 2011 year end was $0.61. No value has been given to unexercised options that were out-of-the money on December 31, 2011. Incentive Plan Awards - Value Vested or Earned During the Year The following table sets forth details of the value vested or earned for all incentive plan awards during the most recently completed fiscal year by each director: - 14 - Value Vested or Earned for Incentive Plan Awards during the Most Recently Completed Financial Year Name Option-based awards Value vested during the year Share-based awards - Value vested during the year Non-equity incentive plan compensation - Value earned during the year Michael Atkinson Nil Nil Nil Alexander Davidson Nil Nil Nil James O’Rourke Nil Nil Nil Stuart Angus(1) Nil Nil Nil Stuart (Tookie) Angus did not stand for re-election as a director of the Company at the Company’s last Annual General Meeting held on June 20, 2011. Narrative Discussion Directors of the Company who are also Named Executive Officers are not compensated for their services in their capacity as directors, although directors of the Company are reimbursed for their expenses incurred in connection with their services as directors. During the year ended December 31, 2011, three of the independent directors of the Company were paid $50,000 and $25,000 was paid to an independent director who did not stand for re-election. No directors were compensated by the Company for services as consultants or experts in 2011. Option-based awards to the directors are granted pursuant to the terms of the Company’s stock option plan. The options are always granted at market price or higher. The valuation of the fair value of the options at the time of the grant is based on the Black Scholes model and includes the following assumptions; weighted average risk free rate, weighted average expected life, expected volatility and dividend yield. Directors also generally receive a grant of stock options upon their appointment. There were no employment or consulting agreements entered into with the Company during the financial year ended December 31, 2011 with directors who are not a Named Executive Officer of the Company. EQUITY COMPENSATION PLAN INFORMATION The following table sets out those securities of the Company which have been authorized for issuance under equity compensation plans as at December 31, 2011. - 15 - Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by the securityholders Equity compensation plans not approved by the securityholders Nil Nil Nil Total INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS A former director of Kobex Resources Ltd., a subsidiary of the Company, is indebted to such subsidiary in the amount of $16,024. The loan was made in order to permit the former director to exercise stock options of Kobex Resources Ltd. Other than this indebtedness, none of the current or former directors, executive officers, employees of the Company or its subsidiaries, the proposed nominees for election to the board of directors of the Company, or their respective associates or affiliates, are or have been indebted to the Company or its subsidiaries since the beginning of the last completed financial year of the Company. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON No director or executive officer of the Company or any proposed nominee of management of the Company for election as a director of the Company, nor any associate or affiliate of the foregoing persons, has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, since the beginning of the Company’s last financial year in matters to be acted upon at the Meeting. INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS None of the persons who were directors or executive officers of the Company or a subsidiary of the Company at any time during the Company's last financial year, the proposed nominees for election to the board of directors of the Company, any person or company who beneficially owns, directly or indirectly, or who exercises control or direction over (or a combination of both) more than 10% of the issued and outstanding common shares of the Company, nor any associate or affiliate of those persons, has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in any transaction or proposed transaction which has materially affected or would materially affect the Company or any of its subsidiaries. MANAGEMENT CONTRACTS There are no management functions of the Company or its subsidiaries which are to any substantial degree performed by a person or company other than the directors or senior officers (or private companies controlled by them, either directly or indirectly) of the Company or its subsidiaries. - 16 - APPOINTMENT OF AUDITOR Auditor The management of the Company intends to nominate KPMG LLP (“KPMG”), Chartered Accountants, for appointment as auditor of the Company. Forms of proxy given pursuant to the solicitation by the management of the Company will, on any poll, be voted as directed and, if there is no direction, for the appointment of KPMG, Chartered Accountants, as auditor of the Company to hold office until the close of the next annual general meeting of the Company, at a remuneration to be fixed by the directors. KPMG is the former auditor of Barytex and Kobex Resources and was first appointed auditor of the Company on October 5, 2009 in connection with the Business Combination. AUDIT COMMITTEE The Company is required to have an audit committee comprised of not less than three directors, all of whom are, subject to certain exceptions, independent and financially literate (as such terms are defined in National Instrument 52-110 Audit Committees) (“NI 52-110”). The Company's current audit committee consists of Michael Atkinson, Alexander Davidson, and James O’Rourke. Audit Committee Charter The text of the audit committee’s charter is attached as Schedule “A” to this Circular. Composition of Audit Committee and Independence National Instrument 52-110 Audit Committees, (“NI 52-110”) provides that a member of an audit committee is “independent” if the member has no direct or indirect material relationship with the Company, which could, in the view of the Company’s board of directors, reasonably interfere with the exercise of the member’s independent judgement. In the opinion of the Company, all three members of the audit committee are independent. Financial Literacy, Relevant Education and Experience NI 52-110 provides that an individual is “financially literate” if he or she has the ability to read and understand a set of financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of the issues that can reasonably be expected to be raised by the Company’s financial statements. In the opinion of the Company, all three members of the Company are financially literate.] Mr. Atkinson is director of the Company and is currently President of Maverick Projects Inc., a private consulting company focusing on merchant banking opportunities. He has over 15 years of investment and venture capital industry experience including assisting in forming Quest Capital Corp. Mr. O’Rourke is a director of the Company and is President and Chief Executive Officer of Copper Mountain Mining Corporation. He is a mining engineer with over 35 years of mine development and operating experience including positions as former President of Huckleberry Mines and Princeton Mining Corporation. - 17 - Mr. Davidson is a director of the Company and previously served as Executive Vice President, Exploration and Corporate Development with responsibility for Barrick Gold’s international exploration programs and corporate development activities. He received his B.Sc. and his M.Sc. in Economic Geology from McGill University. In these positions, each member of the Audit Committee has been responsible for receiving financial information relating to the various companies which they have acted for. Additionally, each member has obtained an understanding of financial position statements, comprehensive income statements and statements of cash flows and how these statements are integral in assessing the financial position of the Company and its operation results. Each member of the Audit Committee has an understanding of the business in which the Company is engaged in and has an appreciation for the relevant accounting principles for the business of the Company. Reliance on Certain Exemptions Since the commencement of the Company’s most recently completed financial year, the Company has not relied on: (a) the exemption in section 2.4 (De Minimis Non-audit Services) of NI 52-110; (b) the exemption in section 3.2 (InitialPublic Offerings) of NI 52-110; (c) the exemption in section 3.4 (Events Outside the Control of Member) of NI 52-110; (d) the exemption in section 3.5 (Death, Disability or Resignation of Audit Committee Member) of NI 52-110; (e) the exemption in subsection 3.3(2) (Controlled Companies) of NI 52-110; (f) the exemption in section 3.6 (Temporary Exemption for Limited and Exceptional Circumstances) of NI 52-110; (g) the exemption in section 3.8 (Acquisition of Financial Literacy) of NI 52-110; or (h) an exemption from NI 52-110, in whole or in part, granted under Part 8 (Exemptions). Audit Committee Oversight Since the commencement of the Company’s most recently completed financial year, the audit committee of the Company has not made any recommendations to nominate or compensate an external auditor which were not adopted by the board of directors of the Company. Pre-Approval Policies and Procedures The audit committee has adopted a policy of pre-approving the engagement of any non-audit services with the Company’s Auditors. - 18 - Audit Fees The following table sets forth the aggregate fees paid by the Company to KPMG LLP, Chartered Accountants, for services rendered in the last two fiscal years: Audit fees(1) $ $ Audit-related fees(2) Nil Tax fees(3) All other fees Nil Nil Total $ $ Notes: “Audit fees” include fees necessary to perform the annual audit and quarterly reviews of the Company’s consolidated financial statements; fees for review of tax provisions; accounting consultations on matters reflected in the financial statements; and, audit or other attest services required by legislation or regulation, such as comfort letters, consents, reviews of securities filings and statutory audits. Audited related fees” include services that are traditionally performed by the auditor such as employee benefit audits, due diligence assistance, accounting consultations on proposed transactions, internal control reviews and audit or attest services not required by legislation or regulation. “Tax fees” includes fees for all tax services other than those included in “Audit fees” and “Audit related fees”. This category includes fees for tax compliance, tax planning and tax advice. Tax planning and tax advice includes assistance with tax audits and appeals, tax advice related to mergers and acquisitions, and requests for rulings or technical advice from tax authorities. “All Other fees” include all other non-audit services. CORPORATE GOVERNANCE DISCLOSURE National Instrument 58-101, Disclosure of Corporate Governance Practices, requires all companies to provide certain annual disclosure of their corporate governance practices with respect to the corporate governance guidelines (the “Guidelines”) adopted in National Policy 58-201. These Guidelines are not prescriptive, but have been used by the Company in adopting its corporate governance practices. The Company’s approach to corporate governance is set out below. The Board of Directors The Board of Directors has responsibility for the stewardship of the Company, specifically to oversee the operation of the Company and to supervise management. The actions of the Board are governed by the requirements under the Business Corporations Act (British Columbia) to act honestly, in good faith and in the best interests of the shareholders of the Company and to exercise care, diligence and skill in doing so. The Board endeavours to ensure that its composition complies with the Company’s constating documents, applicable securities rules and regulations of Canada and the U.S. Securities and Exchange Commission and the policies of the TSX Venture Exchange and the New York Stock Exchange - AMEX. - 19 - The Board currently consists of five directors, the majority of whom would be considered “independent” in that the person has no direct or indirect material relationship with the Company which, in the view of the Board, would be reasonably expected to interfere with the exercise of the director’s independent judgement. In determining if a person is independent, the Board has compiled, reviewed and discussed the existence, nature and materiality of any direct or indirect relationship between the member and the Company. Messrs. Michael Atkinson, James O’Rourke, and Alex Davidson are independent directors. Messrs. Roman Shklanka and Alfred Hills would not be considered independent. The Chair of the Board is Mr. Roman Shklanka, who is not an independent director of the Company. The Board considers that, given the entrepreneurial nature of the Company, and the current stage of the Company’s development, the present number and composition of directors is appropriate. The Board as presently constituted includes considerable experience in the mining industry as well as financial experience. The Chief Executive Officer and President of the Company, Mr. Alfred Hills, is a member of management and a director of the Company. In view of the size of the Company, management representation on the Board, and the nature of its business, it is essential that those having an intimate knowledge of the Company’s operations be present during most important Board discussions. Notwithstanding the foregoing, when the Board considers it appropriate, the independent directors meet without management present at the meeting. The Board is of the view that it can function independently of management when required to do so. The following table identifies the name of each director of the Company and any company, which is a reporting issuer in Canada or the United States, and for which such director currently serves as an officer or director: Name of Director Name of Company Position Term of Service Alfred L. Hills
